Undercoeler, Justice.
R. E. Ledford filed a complaint in the Superior Court of Forsyth County, Georgia, against Dozier Estes. The complaint alleges that the defendant has constructed a fence across a triangular portion of plaintiff’s property and encroached on it 25.5 feet at the northeast corner. The complaint alleges that the fence constitutes a a continuing trespass, that he has no adequate remedy at law, and that a permanent injunction should be issued.
The jury was authorized to find from the evidence that the plaintiff and his predecessors in title had owned the property since 1880; that the line between the properties as contended for by the plaintiff was established in 1922; and that they had cultivated the land now enclosed by the fence since that time. The defendant testified that when he obtained his deed in 1967 he did some work on the property and built the fence. The defendant further testified that he knew the plaintiff’s predecessors in title and that they had cultivated the land he had enclosed for “fifty years.”
The jury returned a verdict in favor of the plaintiff and the defendant appeals to this court. Held:
The evidence was sufficient to support the verdict. The contention of the appellant that the verdict was contrary to the evidence and without evidence to support it, that it was decidedly and strongly against the weight of the evidence, and that it was contrary to law and the principles of justice and equity, are without merit.

Judgment affirmed.


All the Justices concur.

William E. Spence, for appellant.
Boling <fc Neville, Leon Boling, for appellee.